Citation Nr: 1000419	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-21 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left kidney cancer, 
status post nephrectomy.  

2.  Entitlement to service connection for emphysema.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).  

5.  Entitlement to service connection for muscle aches in the 
legs, arms, hands, and joints.  

6.  Entitlement to service connection for Agent Orange 
syndrome.  

7.  Entitlement to service connection for chloracne.  

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

9.  Entitlement to service connection for testicular 
hypofunction.  

10.  Entitlement to service connection for peripheral 
neuropathy.  

11.  Entitlement to service connection for erectile 
dysfunction.  

12.  Entitlement to service connection for essential tremors.  

13.  Entitlement to service connection for hernia, left 
flank.  

14.  Entitlement to service connection for sleep apnea.  

15.  Entitlement to service connection for gout.  

16.  Entitlement to service connection for hyperglyceridemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, two family members, and two other witnesses.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970, including service in Vietnam from September 1969 
to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2005 
and March 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In June 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in 
Huntington, West Virginia.  Unfortunately, the recording of 
this hearing is incomplete and only a partial transcript the 
proceeding has been associated with the claims file.  By an 
October 2009 letter, the Board informed the Veteran that a 
complete transcript of the June 2009 hearing could not be 
made and indicated that the Veteran had a right to another 
hearing.  In correspondence received by VA in November 2009 
the Veteran indicated that he did not wish to have another 
hearing.  

The Veteran originally filed a claim of entitlement to 
service connection for PTSD; however, he has been diagnosed 
with other psychiatric diagnoses in addition to PTSD, 
including major depressive disorder.  In light of said, the 
Board has re-characterized the issue as entitlement to an 
acquired psychiatric disorder, including PTSD, as shown on 
the title page of this decision.  See Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009) (a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him).

The following issues are addressed in the REMAND portion of 
the decision below:

*	Entitlement to service connection for left 
kidney cancer, status post nephrectomy.  
*	Entitlement to service connection for emphysema.  
*	Entitlement to service connection for bilateral 
hearing loss.  
*	Entitlement to service connection for PTSD.  
*	Entitlement to service connection for muscle 
aches - legs, arms, hands, joints.  
*	Entitlement to service connection for chloracne.  
*	Entitlement to service connection for COPD.  
*	Entitlement to service connection for testicular 
hypofunction.  
*	Entitlement to service connection for erectile 
dysfunction.  
*	Entitlement to service connection for essential 
tremors.  
*	Entitlement to service connection for hernia, 
left flank.  
*	Entitlement to service connection for sleep 
apnea.  
*	Entitlement to service connection for gout.  
*	Entitlement to service connection for 
hyperglyceridemia. 


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy manifested during the 
same timeframe as his high glucose levels, and has been 
diagnosed as diabetic peripheral neuropathy.

2.  Agent Orange syndrome is not a recognized disease entity.


CONCLUSIONS OF LAW

1.  The Veteran's peripheral neuropathy is secondary to his 
service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2009).

2.  Agent Orange syndrome is not a recognized disease entity.  
38 C.F.R. §§ 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his peripheral neuropathy and Agent 
Orange Syndrome are related to his service with the United 
States Army from March 1968 to March 1970.  Specifically, he 
claims that his peripheral neuropathy is related to his 
diabetes mellitus, type II.  He also claims that he has been 
diagnosed with a disease named "Agent Orange syndrome" as 
secondary to his presumed exposure to herbicides during his 
service in Vietnam.  

Legal Criteria

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service or is 
secondary to a service-connected disability.  38 C.F.R. §§ 
3.303(d), 3.310(a).  In addition, some diseases associated 
with exposure to certain herbicide agents, including acute 
and subacute peripheral neuropathy, may be presumed to have 
been incurred in service if they become manifest to a degree 
of ten percent or more within one year of the date of the 
last exposure.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Analysis

1.	Peripheral Neuropathy

The Veteran seeks service connection for peripheral 
neuropathy, which VA treatment records chronicle since July 
2004.  The Board notes that the Veteran is already service-
connected for diabetes mellitus type II.

The record contains no evidence of peripheral neuropathy 
during service or within the year following service, so 
service connection on a direct basis or under the presumptive 
provisions of 38 C.F.R. § 3.309(e) is not warranted.  
However, the Board finds the evidence to be sufficient for a 
finding of service connection for peripheral neuropathy as 
secondary to the Veteran's service-connected diabetes 
mellitus type II disability.  38 C.F.R. § 3.310.

Although a formal diagnosis of diabetes mellitus, type II was 
not made until 2007, VA treatment records dated in June 2004 
advise of elevated and high blood glucose levels.  See, e.g., 
laboratory findings dated in June 2004.  In addition, 
treatment records dated in June and July 2004 describe the 
Veteran as having hyperglycemia and "possible glucose 
intolerance;" and note that the Veteran was given "diabetic 
instruction" in July 2004.  Moreover, a VA treatment 
provider in August 2007 attributed the Veteran's peripheral 
neuropathy to his diabetes, and diagnosed the Veteran's 
condition as diabetic peripheral neuropathy.  The Board finds 
the medical evidence since June 2004 of high glucose levels; 
the onset in or around July 2004 of peripheral neuropathy; 
and medical evidence that attributes the Veteran's peripheral 
neuropathy to his service-connected diabetes mellitus type II 
disability to be highly probative evidence in favor of the 
Veteran's claim.  Accordingly, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that a grant 
of service connection for peripheral neuropathy secondary to 
the Veteran's service-connected diabetes mellitus type II 
disability is warranted.  38 C.F.R. §§ 3.102, 3.310.

        2.  Agent Orange syndrome

While certain disorders have been recognized by VA as 
secondary to herbicides/Agent Orange exposure (see 38 C.F.R. 
§§ 3.307, 3.309(e)), "Agent Orange syndrome" in and of 
itself is not a disease entity currently recognized by VA or 
within the medical community.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S.Ct.1251 (2000) ("Exposure to 
Agent Orange, without more, is not a compensable 
occurrence").  The law, and not the evidence, is 
consequently dispositive of this claim.  Accordingly, the 
Veteran's request for service connection for Agent Orange 
syndrome is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994)(Where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).  



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As regards the Veteran's claim for peripheral neuropathy, the 
Board is granting the benefit sought.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

As regards the Veteran's claim for service connection for 
Agent Orange syndrome, this claim cannot be substantiated as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  


ORDER

Service connection for peripheral neuropathy is granted.

Service connection for Agent Orange syndrome is denied.


REMAND

In correspondence dated in December 2005 the Veteran filed a 
claim for service connection for hyperglyceridemia.  That 
claim was denied in a March 2007 rating decision, which the 
Veteran appealed.  In November 2007 a statement of the case 
regarding the issue of entitlement to service connection for 
hyperglycemia as opposed to hyperglyceridemia was mistakenly 
issued.  A statement of the case regarding the issue of 
service connection for hyperglyceridemia has not yet been 
issued; so the matter is remanded for issuance of said.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case).  

In correspondence dated in September 2008, the Veteran 
requested that VA obtain all current medical records from the 
Chillicothe VA Medical Center (VAMC) for the past three years 
because they contained "vital medical evidence."  Review of 
the claims file indicates that the Veteran has submitted some 
of his VA treatment records, including records dating from 
2005; but it is unclear whether these documents constitute 
all pertinent evidence.  A remand for VA treatment records 
dating from September 4, 2005, that are not already of 
record, is therefore warranted.  38 C.F.R. § 3.159(c)(2); 

In April 2006 the Veteran submitted a copy of a February 1998 
letter from the Social Security Administration (SSA), which 
indicates that the Veteran was found to be disabled effective 
May 1997.  Review of the record reveals that a request by VA 
for respective Social Security records has not been made.  As 
these records may evidence pertinent to the Veteran's claims 
for service connection, a remand for those records is 
warranted.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 
11 Vet. App. 163, 169 (1998) (holding that VA is required to 
obtain evidence from other agencies, including decisions by 
administrative law judges from the SSA).

In addition to the above procedural notice and records 
requests, the Veteran should be accorded VA Compensation and 
Pension examinations, as described below.

The Veteran seeks service connection for bilateral hearing 
loss.  He reports that he frequently went to the rifle range 
during service for weapons qualification.  He also reports 
that he was exposed to loud noises on a constant basis during 
his tour of duty in Vietnam.  A hearing examination done by 
VA in October 2005 confirms that he suffers from bilateral 
hearing loss.  Since the case is being remanded and in view 
of the Veteran's service in a war zone he should be accorded 
a VA Compensation and Pension examination and a nexus opinion 
should be obtained with regard to his claim for service 
connection for bilateral hearing loss.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for chloracne, 
kidney cancer, essential tremors, sleep apnea, and erectile 
dysfunction.  In a treatment record dated in November 2005 a 
VA physician averred that the Veteran's chloracne and kidney 
cancer are "Agent Orange related," but no rationale was 
provided.  The evidence regarding these conditions is thus 
inadequate for a decision.  In a private treatment record 
dated in June 2007 a physician opined that the Veteran's 
tremors could be due to Agent Orange exposure, but, again, no 
rationale was provided, so the evidence is inadequate for a 
decision.  And in January 2006 a VA treatment provider 
averred that the Veteran's sleep apnea is indirectly due to 
Agent Orange exposure because "restricted physical activity 
due to neuropathy and other Agent Orange afflictions leads to 
excessive weight [and] any condition that leads to a cervical 
collar size greater than 17 inches contributes to sleep 
apnea."  However, the Board notes that the Veteran has 
multiple conditions which restrict his physical activity that 
are not related to Agent Orange exposure.  The evidence is 
thus inadequate for a decision in this matter.  In addition, 
VA medical records document complaints of erectile 
dysfunction, but the etiology of this dysfunction is unclear.  
See, e.g., September 2004 VA treatment record (referring to 
hypogonadism and peripheral neuropathy as possible causes of 
the Veteran's erectile dysfunction).  Nevertheless, since 
there is an indication that the Veteran's chloracne, kidney 
cancer, essential tremors, sleep apnea, and erectile 
dysfunction may be related to some incident of service 
(including, in the case of the Veteran's erectile dysfunction 
and sleep apnea, the Veteran's service-connected diabetes 
and/or peripheral neuropathy), a remand for a VA Compensation 
and Pension examination is warranted.  McLendon, 20 Vet. App. 
79.

In addition to the foregoing, the Veteran seeks service 
connection for a psychiatric disorder, including PTSD.  He 
reports that he experienced numerous traumatic events during 
his service in Vietnam, including a mortar and rocket attack 
on the night of his arrival in Vietnam.  He also reports that 
on another occasion a native jumped onto the cab of his truck 
and waived a straight razor at his neck. 

A psychiatric assessment done by a private provider in 
February 2006 returned an Axis I diagnoses of chronic PTSD 
and recurrent major depressive disorder.  VA treatment 
records, including a May 2006 psychiatric assessment, also 
show a diagnosis of PTSD; and in September 2007 a VA mental 
health provider averred that the Veteran "has service-
connected posttraumatic stress disorder."  However, the 
Veteran's reported stressors have not been corroborated.  A 
remand for verification of the Veteran's stressor information 
and provision to the Veteran of a VA Compensation and Pension 
psychiatric examination is warranted.  38 C.F.R. § 3.159(c); 
see also M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Issue a statement of the case that 
addresses the issue of service connection 
for hyperglyceridemia.  The statement of 
the case must notify the Veteran of the 
need to timely file a substantive appeal to 
perfect his appeal.  The RO should allow 
the Veteran the requisite period of time 
for a response.

2.  Request and associate with the claims 
file all recent VA treatment records 
pertaining to the Veteran dating from 2005 
to the present that are not already 
contained in the claims file.  If no such 
records exist, that fact should be noted in 
the claims file.  

3.  Contact SSA and request a copy of the 
administrative documents and medical 
records upon which the Veteran's Social 
Security disability benefits are based.  
The originating agency should take steps to 
ensure that these records are associated 
with the claims file before the Veteran's 
claims are re-adjudicated.

4.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC), and any 
other appropriate agency for verification 
of the events identified by the Veteran in 
his stressor statement; throughout the 
course of his appeal; and during his June 
2009 Board hearing.  At a minimum, morning 
reports dating from September 27, 1969, to 
December 27, 1969, for the 854th Transp. 
Co. in Vung Ro Bay, Vietnam, must be 
requested.  

5.  Prepare a report detailing the nature 
of any stressor which it finds to be 
corroborated by the record.  This report is 
then to be added to the claims file.  

6.  Schedule the Veteran for a Compensation 
and Pension examination with regard to his 
claim for service connection for hearing 
loss.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  

All indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be given an opportunity to 
describe his in-service and post-service 
noise exposure.  38 C.F.R. § 1154(b).

The examiner is then requested to opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that a 
current bilateral hearing loss disorder was 
incurred during active military service.  A 
complete rationale for this opinion 
proffered must be set forth in the report 
provided.

7.  Schedule the Veteran for a Compensation 
and Pension examination with regard to his 
claims for service connection for 
chloracne, kidney cancer, erectile 
dysfunction, tremors, and sleep apnea.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether, for each of the claimed disorders, 
it is at least as likely as not (50 percent 
probability or greater) that each said 
disorder was incurred during active 
military service or is related to some 
incident of service, including 
herbicides/Agent Orange exposure.  

NOTE:  If the examiner finds that the 
Veteran's erectile dysfunction and/or sleep 
apnea was not incurred in-service but is 
secondary to (caused or aggravated by) 
another disorder, the examiner must 
identify those disorder(s). 

8.  Schedule the Veteran for a Compensation 
and Pension psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disorder found 
to be present.  The claims file must be 
made available to and reviewed by the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
The examiner must also be provided with a 
list of all verified stressors.  

All indicated studies should be performed, 
and all findings reported in detail. The 
examiner should opine as to whether it is 
at least as likely as not that any 
psychiatric disorder found to be present is 
related to or had its onset during service.  

NOTE:  If a diagnosis of PTSD is made, the 
examiner must identify the verified 
stressor upon which the diagnosis is based.  

A rationale for all opinions proffered must 
be set forth in the report provided.

9.  After any further development deemed 
necessary, re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the Veteran and his attorney must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


